Citation Nr: 0515348	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of goiter 
surgery.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for bronchopneumonia.

4.  Entitlement to service connection for residuals of an 
infected wound of the left forearm.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for acute gastritis.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a urinary tract 
infection.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to May 1942 and from June 12, 1945 to June 20, 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above issues.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the veteran is afforded due process.  

The record in this case shows that following the August 2003 
rating decision which denied service connection for residuals 
of goiter surgery, malaria, bronchopneumonia, an infected 
wound of the left forearm, anemia, acute gastritis, diabetes 
mellitus, and a urinary tract infection, the veteran 
expressed his disagreement with the decision in a statement 
received at the RO in August 2003.  In a letter to the 
veteran dated in September 2003, the RO advised him that he 
could obtain a de novo review of his claim by a Decision 
Review Officer before he decided to proceed with the 
traditional appellate process.  See 38 C.F.R. § 3.2600.  
38 C.F.R. § 3.2600 also provides for review by an 
Adjudication Officer or a Veterans Service Center Manager.  
However, the letter specified that the review would be 
conducted by a Decision Review Officer.  The veteran was 
further informed that he had 60 days within which to advise 
the RO if he wanted a de novo review and that his appeal 
would proceed in the traditional appeals process if he did 
not respond.

Thereafter, also in September 2003, within the 60 day period, 
the veteran signed a statement requesting a de novo review of 
his appeal by a Decision Review Officer under the provisions 
of 38 C.F.R. § 3.2600.  It appears, however, that the RO 
processed the veteran's claim under the traditional appellate 
process and subsequently forwarded the matter to the Board.  
The statement of the case noted that the veteran had 
requested "Decision Review Officer review."  However, the 
statement of the case was not prepared by a Decision Review 
Officer, it was prepared by a "VSR."  No further review of 
the veteran's claim was made.  

The veteran later requested a personal hearing at the RO, but 
canceled that request.  However, he did not withdraw his 
request for de novo review of his claim by a Decision Review 
Officer.

Given the veteran's explicit request to have this matter 
considered at the RO under a de novo review by a Decision 
Review Officer, which was in response to the RO's letter 
advising him that he could so choose, and the apparent 
failure to comply with that request, due process requires 
that the case be returned to the RO for a de novo review in 
accordance with to 38 C.F.R. § 3.2600.  The Board notes, 
however, at this juncture, that if a Decision Review Officer 
is not available, 38 C.F.R. § 3.2600 does provide that the de 
novo review may be made by an Adjudication Officer or a 
Veterans Service Center Manager, as noted.  This remand 
serves as notice to the veteran of this matter.  





Accordingly, this case is REMANDED for the following actions:

1.  The veteran's disagreement with the 
denial of entitlement to service connection 
for residuals of goiter surgery, malaria, 
bronchopneumonia, an infected wound of the 
left forearm, anemia, acute gastritis, 
diabetes mellitus, and a urinary tract 
infection, should be reviewed by a Decision 
Review Officer, an Adjudication Officer or a 
Veterans Service Center Manager, consistent 
with the provisions of 38 C.F.R. § 3.2600.  

2.  If this de novo review process does not 
result in a grant of entitlement to service 
connection for residuals of goiter surgery, 
malaria, bronchopneumonia, an infected wound 
of the left forearm, anemia, acute gastritis, 
diabetes mellitus, and a urinary tract 
infection, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


